Name: COMMISSION REGULATION (EC) No 131/97 of 24 January 1997 determining the extent to which applications lodged in January 1997 for import licences for certain pigmeat products under the regime provided for by the Agreements concluded by the Community with Bulgaria and Romania can be accepted
 Type: Regulation
 Subject Matter: Europe;  international trade;  tariff policy;  agricultural policy;  animal product
 Date Published: nan

 25. 1 . 97 EN Official Journal of the European Communities No L 24/7 COMMISSION REGULATION (EC) No 131/97 of 24 January 1997 determining the extent to which applications lodged in January 1997 for import licences for certain pigmeat products under the regime provided for by the Agreements concluded by the Community with Bulgaria and Romania can be accepted products which comply with all veterinary rules currently in force in the Community, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION: Having regard to Commission Regulation (EC) No 1590/94 of 30 June 1994 laying down detailed rules for the application in the pigmeat sector of the arrangements provided for in the Interim Agreement between the Community and Bulgaria and Romania ('), as last amended by Regulation (EC) No 2502/96 (2), and in parti ­ cular Article 4 (4) thereof, Whereas the applications for import licences lodged for the first quarter of 1997 are for quantities less than the quantities available and can therefore be met in full ; Whereas the surplus to be added to the quantity available for the following period should be determined; Whereas it is appropriate to draw the attention of opera ­ tors to the fact that licences may only be used for Article 1 1 . Applications for import licences for the period 1 January to 31 March 1997 submitted pursuant to Regula ­ tion (EC) No 1590/94 shall be met as referred to in Annex I. 2. During the first 10 days of the period 1 April to 30 June 1997 applications may be lodged pursuant to Regu ­ lation (EC) No 1590/94 for import licences for a total quantity as referred to in Annex II of this Regulation . 3 . Licences may only be used for products which comply with all veterinary rules currently in force in the Community. Article 2 This Regulation shall enter into force on 25 January 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 January 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 167, 1 . 7. 1994, p. 16 . 2 OJ No L 338 , 28 . 12 . 1996, p . 71 . No L 24/8 fENi Official Journal of the European Communities 25 . 1 . 97 ANNEX I Group No Percentage of acceptance of import licences submitted for the period 1 January to 31 March 1997 14 100,00 15 100,00 16 100,00 17 100,00 ANNEX II (tonnes) Group No Total quantity available for the period 1 April to 30 June 1997 14 115,00 15 510,00 16 993,87 17 7 235,00